Title: From Thomas Jefferson to George Alexander Otis, 25 December 1820
From: Jefferson, Thomas
To: Otis, George Alexander


Sir
Monticello
Dec. 25. 20.
I have to thank you for the 2d vol of your translation of Botta which I recieved with your favor of the 5th on my return home after a long absence. I join mr Adams heartily in good wishes for the success of your labors, and hope they will bring you both profit & fame. you have certainly rendered a good service to your country; & when the superiority of the work over every other on the same subject shall be more known, I think it will be the common Manual of our revolutionary history. I have not been sensible of the Southern partiality imputed by mr Adams to the Author.  the Southern states as well as Northern did zealously whatever the situation or circumstances of each or of their sister states required or permitted, and a relation of what they did is only justice. I disapprove, with mr Adams, of the factitious speeches which Botta has composed for R. H. Lee & John Dickinson, speeches which he and I know were never made by these gentlemen. they took a part indeed in that great debate, and I believe we may admit mr Dickenson to have been the prominent debater against the measure. but many acted abler parts than R. H. Lee, as particularly mr Adams himself did. mr Lee was considered as an Orator & eloquent, but not in that style which had much weight in such an assembly of men as that Congress was. frothy, flimsy, verbose, with a musical voice and chaste language, he was a good pioneer but not an efficient reasoner. this mr Adams can tell you as well as myself. with regard to Botta, I have understood that he has taken some occasion to apologize for these suppositious speeches by pleading the example of the antient historians. and we all know that their practice was to state the reasons for and against a measure in the form of speeches, & put them into the mouths of some eminent  character of their selection who probably had never uttered a word of them. I think the modern practice better of saying it was argued on one side by A.B.C. & others, so and so, and on the other by D. E. F. & others, so and so; giving in this form the reasons for and against the measure. I do not recollect whether Botta has repeated the fault on other occasions. with respect to the speeches in the British parliament I have taken for granted that he copied or abridged them from the Parliamentary debates. Mr Adams’s criticism on Davila and Hume is just; that the former is an apology for Catharine of Medicis, and the latter of the Stuarts, to which might be added Robertson’s Mary, queen of Scots. and these odious partialities are much to be lamented: for otherwise they are three of the finest models of historical composition that have been produced since the days of Livy & Facitus.Wishing you a full remuneration, either by the profits of your work, or by the evidence it may have furnished the government of the degree in which they may avail the public of your services, I salute you with sentiments of esteem & respect.Th: JeffersonP.S. I have just dispatched your two volumes to mr Botta, to whom I am sure they will be a gratification.